Name: Commission Regulation (EC) No 6/94 of 4 January 1994 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 3/35 . 1 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 6/94 of 4 January 1994 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, during that period, the prices of the import product have been below that level ; Whereas Commission Regulation (EEC) No 2890/93 (4) fixes the Community producer prices for carnations and roses for the application of the import arrangements ; Whereas Commission Regulation (EEC) No 700/88 (*), as last amended by Regulation (EEC) No 2917/93 (% lays down the detailed rules for the application of the arrangements ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 f7), as amended by Regulation (EC) No 3528/93 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determi ­ nation of these conversions were set by Commission Regulation (EEC) No 1068/93 (9) ; Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it must be concluded that the conditions laid down in Article 2 (2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for small-flowered roses originating in Israel ; whereas the Common Customs Tariff duty should be re-established, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large ­ flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers ; Whereas Council Regulation (EEC) No 2604/93 (3) opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel respectively ; Whereas Article «2 of Regulation (EEC) No 4088/87 provides, on the one hand, that for a given product of a given origin, the preferential customs duty is to be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price ; whereas, on the other hand, the preferential customs duty is , except in exceptional cases, suspended and the Common Customs Tariff duty introduced for a given product of a given origin : (a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets ; or (b) if, over a period of five to seven successive market days, the prices of the imported product are alterna ­ tively above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if, for three days HAS ADOPTED THIS REGULATION : Article 1 For imports of small-flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51 ) originating in Israel , the preferential customs duty fixed by Regulation (EEC) No 2604/93 is hereby suspended and the Common Customs Tariff duty is hereby re-established. Article 2 This Regulation shall enter into force on 5 January 1994. O OJ No L 263, 22. 10 . 1993, p. 10 . (s) OJ No L 72, 18 . 3 . 1988, p. 16. (6) OJ No L 264, 23. 10 . 1993 , p. 33 . O OJ No L 387, 31 . 12. 1992, p. 1 .(') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17 . 11 . 1988, p. 1 . (3) OJ No L 239, 24. 9 . 1993, p. 1 . (8) OJ No L 320, 22. 12 . 1993, p . 32. O OJ No L 108 , 1 . 5. 1993, p. 106. No L 3/4 Official Journal of the European Communities 5. 1 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1994. For the Commission Rene STEICHEN Member of the Commission